Citation Nr: 0702139	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches associated with hypertension.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2002 and September 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a decision of November 1998, the Board denied entitlement 
to service connection for bilateral hearing loss, a back 
disorder (including spinal discomfort) and liver disease.  
Since the time of that decision, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found such evidence for the most part new, but not 
material, and the current appeal ensued.

In correspondence of July 2004, the veteran indicated that he 
was "satisfied" with his current rating for polycystic 
kidney disease.  Accordingly, that issue, which was formerly 
on appeal, is no longer before the Board.

In a November 2005 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss, a chronic back disorder, and a chronic liver 
disorder.  The Board remanded the issues listed on the title 
page for further development.

In December 2006, the Board received additional evidence from 
the veteran in the form of private medical records.  In a 
January 2007 memorandum, the veteran's representative waived 
initial RO consideration of the evidence.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.

2.  The veteran's headaches associated with hypertension are 
not manifested by characteristic prostrating attacks 
occurring on an average once a month over last several 
months.

3.  The veteran is service-connected for polycystic kidney 
disease, evaluated as 60 percent disabling; mitral valve 
prolapse, evaluated as 30 percent disabling,; hypertension, 
evaluated as 10 percent disabling; and headaches associated 
with hypertension, evaluated as 10 percent disabling; for a 
combined evaluation of 80 percent disabling.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for headaches associated with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.20, 4.124a, Diagnostic Code 8099-8100 (2006).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a January 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claim.  Then, in a 
November 2005 letter, the RO provided notice of what 
information and evidence is needed to substantiate claims for 
an increased rating and a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU), as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that pertains to his 
claims.  The claims were last readjudicated in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Moreover, in a January 2006 
correspondence, the veteran stated that he does not have any 
more evidence at this time.  Thus, the Board observes that 
there are no outstanding records pertinent to this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against each of the veteran's claims, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at the Board hearing, service medical 
records, VA medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling under Diagnostic Code 7101, 38 C.F.R. § 4.104 
(2006).  The following evaluations are assignable for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) under this code:

60 percent when diastolic pressure is predominantly 130 or 
more; 
40 percent when diastolic pressure is predominantly 120 or 
more; 
20 percent when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more; and 
10 percent when diastolic pressure is predominantly 100 or 
more, or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more.

After review, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
hypertension.  In support of this finding, the Board notes 
the following evidence of record.

A June 2003 VA examination report reflects sitting blood 
pressure of 129/76, lying blood pressure of 132/73, and 
standing blood pressure of 128/83.  A November 2004 VA 
treatment note reflects a blood pressure of 136/74.  May 2005 
private medical records reflect blood pressures of 150/88, 
150/82, and 138/80.  A January 2006 private treatment note 
reflects a blood pressure of 137/90.  Lastly, a recent May 
2006 VA examination report shows that he had sitting blood 
pressure of 143/83, lying blood pressure of 134/68, and 
standing blood pressure of 128/78.  

Given the above, the Board finds that the veteran's 
hypertension is not manifested by diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  Thus, an evaluation in excess of 
10 percent is not warranted.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

Headaches

The veteran's headaches associated with hypertension have 
been evaluated as 10 percent disabling under Diagnostic Code 
8199-8100, 38 C.F.R. § 4.124a (2006).  The Board notes that 
this disability has been evaluated by analogy.  38 C.F.R. 
§ 4.20 (2006).  The following evaluations are assignable for 
a migraine under Diagnostic Code 8100: 

50 percent for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; 
30 percent for characteristic prostrating attacks occurring 
on an average once a month over the last several months; and 
10 percent for characteristic prostrating attacks averaging 
one in 2 months over the last several months.

After review, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's headaches.  In support of this finding, the Board 
notes the following evidence of record.

A June 1995 VA examination report reflects complaints of 
headaches at times for which he uses Tylenol, but no 
diagnosis of a headache disorder.

At a May 2001 personal hearing at the RO, the veteran 
testified that the headaches were from the stress of being in 
service and that he has not had any since being discharged.  
He also testified that he gets a headache every now and then 
but since being out of service the headaches have not been a 
big problem.

A June 2003 VA examination report reflects that the veteran 
has a lot of headaches, that he saw a neurologist, that he 
was told they were due to stress, that he takes sinus 
medication, that he was told to take Tylenol, and that he 
lost one day of work in the past six months because of them.  
The examiner diagnosed the veteran with chronic intermittent 
headaches secondary to stress.  

A recent May 2006 VA examination report reflects that the 
veteran has throbbing headaches about 2 times per month that 
rate as a 7 to 8 on a pain scale of 10, that he continues to 
work with them, and that he is not taking any medication for 
them.  The examiner noted that the headaches were not 
prostrating, and diagnosed him with muscle contraction 
headaches.  

Given the above, the Board finds that the veteran's headaches 
are not manifested by characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Thus, an initial evaluation in excess of 10 percent 
is not warranted.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged" ratings are inapplicable 
to this case.

Extra-Schedular

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's hypertension or 
headaches, in and of itself, has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In that regard, he reported missing only one day 
of work due to headaches, and did not report employment 
impairment related to hypertension.  Therefore, the Board 
finds that the criteria for submission for consideration of 
extra-schedular ratings are not met.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2006).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2006).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran is service-connected for polycystic kidney 
disease (rated 60 percent), mitral valve prolapse (rated 30 
percent), hypertension (rated 10 percent), and headaches 
associated with hypertension (rated 10 percent), for a 
combined evaluation of 80 percent.  Thus, the veteran meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  
Therefore, the Board must now determine whether his service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.

On his September 2002 claim for a TDIU, the veteran based his 
claim on his polycystic kidney disease, mitral valve 
prolapse, hypertension, headaches associated with 
hypertension, and a liver disorder.  In this regard, the 
Board observes that service connection is not effect for a 
liver disorder; thus, his liver disorder will not be 
considered in determining whether he is able to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.14 (2006).

A June 2003 examination noted the veteran was employable, and 
was working full time as a bread maker.

A May 2005 private medical record provides diagnoses of 
polycystic kidney disease and questionable heat exhaustion, 
and a recommendation for the veteran to find a different job 
because the extreme heat and dehydration is hard on his 
kidneys.  In this regard, the Board observes that the 
physician simply advised the veteran to obtain a different 
form of occupation, not that the veteran should not work at 
all.  Moreover, as will be seen below, the veteran took the 
physician's advice and found a new occupation, at which he 
remains employed.

In a June 2005 correspondence, the veteran stated that he had 
resigned from his job at the bakery effective earlier that 
month.  

At a May 2006 VA examination, he reported that he had been 
working as a janitor since July 2005.  Thus, the Board 
observes that the veteran is currently employed and has been 
since he filed his claim in September 2002, with the 
exception of a brief period of about a month from June to 
July 2005.  

A May 2006 VA examination report reflects the examiner's 
opinion that, although it is at least as likely as not that 
the veteran would be precluded from working in an occupation 
that requires strenuous work, it is likely that he could 
continue to work in a sedentary or light-duty occupation.  
Thus, the Board observes that the examiner opined that the 
veteran can secure and follow a substantially gainful 
occupation.  Moreover, the Board points out that this 
examination report provides the most recent assessment of the 
severity of the veteran's disabilities and his ability to 
work.  See Francisco, 7 Vet. App. at 57-58.  As such, the 
Board finds this opinion to be of great probative value.

Given that the veteran is currently employed, and has been 
since he filed his claim in September 2002 except for about 
one month, and the medical opinions regarding his 
employability reflect that he is able to work, albeit at a 
sedentary job, the Board finds that his service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation.  Therefore, entitlement to 
TDIU is not warranted at this time.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

An initial evaluation in excess of 10 percent for headaches 
associated with headaches is denied.

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


